Title: To Alexander Hamilton from Aaron Ogden, 9 March 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town March 9th. 1800
          
          I have lately learned, that Captain Cole of the 11th regiment, has solicited from you, that his resignation might be accepted—he had previously notified me by letter of an intention to resign on the first day of the present month, since which he has not addressed me—believing, however, that he considered his communication to me, as sufficiently formal, I have to join him, in his request, that it may be accepted accordingly.
          I have the honor to be with entire respect your mo. ob. servt.
          
            Aaron Ogden
          
          Major General Alexander Hamilton 
        